Title: To George Washington from Jean-Louis-Ambroise, chevalier de Villefranche de Genton, 6 July 1781
From: Villefranche de Genton, Jean-Louis-Ambroise, chevalier de
To: Washington, George


                  
                     sir
                     fort heckimer july 6th 1781
                  
                  i think it my duty to inform your excellency it is impossible to Build the fort agreable to the instruction i reciv’d from you, i am disitute of Every meterial and assistance.  i have done every thing in my power to forward the intended works, the difficulties Occurd you will see by my journal, at present will appear it impossible to do any thing, Colo. Courtlands Regnt is Relievd by one hundred and twenty men of Coll Willets regimt after the necessary distribution made by him of his men there are very few remaining for fatiague, he orderd a small block house built at fort daton to Cover the flatts, he desires me to put the present fort heckimer in the best posture of defence i possibly Can, with the assistance he Can give me, wich Operations i hope to Compleat in sixteen or twenty days. the present fortified house of heckimer will be sufficient to repel a Considerable force if not attackt with Cannon; it is a square stone house, walls two feet thick and loop holes for small arms, to defend it; it is picketed with pickets ten inches thick and ten feet high, on two opposite angles, will Compleat two Block houses which will mount one six pounder Each on the upper floor.
                  i take the liberty to mention to your excellency that here are eleven pieces of Cannon and a large quantity of amunition in my opinion not sufficiently guarded, and would better  to be distrebuted between this and schenectady.  the inabitants have fortified a number of houses on the river, and some of them are in good defence against small arms.
                  i shall Continue to employ every asistance for the good of the public till i recive your excellency’s further orders.  i have the honor to subscribe my self your excellency’s Most obedient and Very humble servant
                  
                     Maj. Villefranche
                     
                  
                Enclosure
                                    
                     
                        
                           June 25-July 5 1781
                        
                     
                     General Clinton having detaind me at albany till the 18 jun, i arived at fort heckimer the 15th.
                     26.  i reconoiterd the ground.
                     27.  rain.
                     28.  rain till 10th o Clock, then 50 fateague men no Carpenters.
                     29.  no fateague men no Carpenters.
                     30.  no fateague men no Carpenters.
                     1 of july.  no fatigue men no Carpenters.
                     2.  five fateague men ten Carpenters from 10 oClock till noon, no work in the after noon.
                     3  eleven Carpenters at 9 oClock.  no fateague men.
                     4.  27 Carpenters and 8 fateague men from 8 oclock till ten.
                     5.  seven Carpenters no fateague men.
                     
                        Majr Villefranche
                     
                  
                  
               